 GENERAL MOTORS CORPORATION General Motors Corporation, Packard Electric Divi- 
sion and Local No. 717, International Union of Electrical, Radio and Machine Workers, IUE- AFGCIO. Case 8-CA-104 18 September 23, 1977 
DECISION AND ORDER BY CHAIRMAN FANNING AND MEMBERS JENKINS AND MURPHY On March 21, 1977, AdmiGstrative Law Judge George Norman 
issued the attached 
Decision in this proceeding. Thereafter, Respondent 
filed a brief in 
support of the Administrative 
Law Judge's Decision, 
and the General Counsel filed exceptions to the 
Administrative Law Judge's Decision. 
Pursuant to the provisions of Section 3(b) of the National Labor Relations 
Act, as amended, 
the National Labor Relations Board has delegated its 
authority in this proceeding 
to a three-member panel. The Board has 
considered the record and the attached Decision in light of the exceptions 
and brief and has decided to affirm the rulings, findings, 
and conclusions of the Administrative 
Law Judge except as herein modified. 
We agree with the 
Administrative Law Judge that 
Respondent's offer to impose a certain 
(lesser) penalty on the condition that an employee waive her 
right to file a grievance under the contract, followed by Respondent's announced increase of the penalty 
to 60 days because the employee refused 
to waive filing a grievance, was 
an unlawful interference with the employee's rights 
guaranteed by Section 7 of the Act in violation of Section 
8(a)(l), and that Respon- dent's stated increase in penalty following the 
employee's refusal 
to waive her right 
to file a grievance under the 
contract was an act of discimina- tion against her 
in violation of Section 8(a)(3) of the Act.' We do not agree, however, 
with the Adminis- 
trative Law Judge's conclusion that, 
in view of the isolated nature of these violations, 
Respondent has 
engaged in no unfair labor practices which warrant the issuance of a 
remedial order. Notwithstanding the fact that 
the record revealed 
only one instance of Respondent's unlawful conduct, the right to file a grievance with one's collective-bargaining represen- 
tative over wages, hours, and worlung conditions has been a basic statutory right. We consider Respon- 
dent's interference 
and discrimination to be too serious to be so summarily disposed of. 
That they appear here as "isolated" violations 
of the Act 
does not lessen their adverse and far-reaching effect.2 I The stated mcreased penalty was not actually imposed. 
Interlake, Inc.. 218 NLRB 1043 (1975). 232 NLRB No. 53 In view of 
the fact that 
these violations have 
occurred, we agree with the General Counsel that it will effectuate the policies 
of the Act to issue a remedial order herein. We cannot be sure 
that Respondent's interference 
with its employees' right 
to file 
a grievance and discrimination against 
employees for the refusal 
to waive such right 
will not agAn bccur. Therefore, 
in order to assureprotection of this right 
to Respondent's employees, 
we shall accordingly issue an appropriate remedial order for the violation found.3 
Substitute the following for 
the Administrative 
Law Judge's 
Conclusion of Law 
3: "3. Respondent's offer 
to impose a certain (lesser) penalty upon the condition 
that an employee waive her right 
to file a grievance with respect thereto, 
followed by 
Respondent's announced increase of the penalty to 60 days because the employee refused 
to waive filing 
a grievance, was 
an unlawful interference with the employee's right 
guaranteed by Section 7 in violation of Section 
8(a)(l) and Respondent's an- nounced increase in the penalty following the employee's refusal to 
waive her right 
to file a grievance under the contract was an act of discrimi- nation against 
her in violation of Section 
8(a)(3) of the Act." 
ORDER Pursuant to 
Section lqc) of the National 
Labor Relations Act, as amended, 
the National Labor 
Relations Board hereby orders that 
the Respondent, General Motors Corporation, Packard 
Electric Divi- 
sion, Detroit, Michigan, its officers, agents, succes- 
sors, and assigns, shall: 
1. Cease and desist from: (a) Interfering with the right of its employees to file 
a grievance under the grievance-arbitration 
provi- sions of its collective-bargaining agreement. 
@) Discouraging union activity 
by announcing that 
it would impose a greater penalty 
following an employee's refusal 
to waive the right to file 
a grievance under the grievance-arbitration 
provisions of the 
collective-bargaining agreement. (c) In any other manner 
interfering with, 
restrain- ing, or coercing its employees in the exercise 
of their right to self-organization to form labor organiza- 
tions, to bargain collectively 
through representatives of their own choosing, and to engage in 
other concerted activities for the purpose of collective 
bargaining or other mutual aid 
or protection. 1-uxuray of New York Division of Beaunit Corporation. 185 NLRB 100 (1970).  336 DECISIONS OF NATIONAL LABOR RELATIONS BOARD 2. Take the following affirmative action which will effectuate the policies of the Act: 
(a) Post at its place 
of business in Detroit, Michigan, copies 
of the attached 
notice marked "Appendix."4 Copies of said 
notice, on forms provided by the Regional Director Region 8, after being duly signed by Respondent's authorized representative, shall be 
posted by Respondent immediately upon receipt thereof, and be maintained by it for 60 consecutive days thereafter, in conspicu- ous places, including all 
places where 
notices to employees are customarily posted. 
Reasonable steps shall be taken by Respondent to 
insure that said notices are not 
altered, defaced, or covered by any 
other material. 
(b) Notify the Regional 
Director for Region 
8, in writing, within 
20 days from the 
date of this 
Order, what steps 
Respondent has taken to comply here- 
with. MEMBER MURPHY, dissenting: 
Unlike my colleagues, 
I would adopt the 
Adminis- trative Law Judge's 
dismissal of the complaint 
herein in its entirety, although I do not agree totally 
with his 
rationale. Thus, 
the Administrative Law Judge found 
that Respondent's threat of more 
severe punishment if a grievance 
were filed was in violation of 
the Act. While I would agree 
in an appropriate situation this conclusion would be 
warranted, I do not find this 
to be such a 
case. For, Respondent's conduct amounted 
to a total retraction of that threat, 
and I would 
therefore not find that Respondent thereby violated 
the Act.5 Thus, the 
dispute was, in 
fact, the subject of a grievance 
and resolved under the contractual grievance procedure, and the penalty was reduced substantially as a result 
thereof. Further, I note, as did the Administrative Law Judge, 
that Respondent's conditional offer was 
made to the union representa- 
tive rather than to the employee involved, 
and there is no other evidence of union animus 
on the part of Respondent. Accordingly, I 
find no violation of the Act and hence no remedial order is warranted. In the event 
that this Order is enforced 
by a Judgment 
of a United 
States Court 
of Appeals, the words in the notice reading "Posted by 
Order of the National Labor Relations Board" shall 
read "Posted Pursuant 
to a Judgment of the Un~ted States Court 
of Appeals Enforcing an Order 
of the National Labor Relations Board." 
"ee American Federation 
of Muricians, Local 76, AFL-CIO (Jimmy Wake& Show), 202 NLRB 620 
(1973), where the Board relied 
on the fact 
that the conduct involved had been 
so substantially remedied 
by respon- dent's subsequent 
conduct that there was no basis for either a finding 
of v~olation or a remedial order. 
APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United 
States Government WE WILL NOT interfere with the right of 
our employees to file a grievance 
under the 
grievance- arbitration provisions of the collective-bargaining agreement. WE WILL NOT discourage union activity 
by announcing that 
we will impose a greater penalty 
for the refusal of our employees to waive their right to file a grievance 
under the grievance- arbitration provisions of the 
collective-bargaining agreement. WE WILL NOT in any other manner 
interfere with, restrain, or coerce our employees in 
the exercise of 
their right 
to self-organization, to form 
labor organizations, to bargain collectively through representatives of their own choosing, and to engage in other concerted 
activities for the purpose of collective 
bargaining or other mutual aid or protection. 
DECISION GEORGE NORMAN, Administrative Law Judge: On September 9, 1976,' Local No. 717, International Union of Electrical, Radio 
and Machine Workers, IUE-AFLCIO, herein called 
the Union, 
filed with 
the Regional Director for Region 
8 of the National Labor Relations Board, 
herein called the Board, a charge alleging that General Motors 
Corporation, Packard Electric 
Division, violated Section 
8(a)(l) and (3) of the National 
Labor Relations Act, 
herein called the Act, by various acts and conduct. On October 22, a complaint was issued on behalf 
of the Board's 
General Counsel by the said 
Regional Director. Respon- dent duly 
answered the complaint, included a number of 
affirmative defenses, and denied 
that it had violated the Act as alleged. 
On the issues thus joined, 
the matter came on for 
hearing before me at Warren, Ohio, on January 26, 1977, and was closed on the same day. All parties were present at the hearing 
and were represented by their chosen representatives. All had an 
opportunity to call 
and examine 
witnesses and to adduce 
relevant and material evidence. After the close of the hearing, a brief was filed by 1 Unless otherwise indicated, all events occurred in 
the year 1976  GENERAL MOTORS CORPORATION 
337 Respondent, but the counsel for the 
General Counsel disclosed that he 
would not file a brief. Upon the 
entire record in this case, including 
my observation of the witnesses, and upon consideration of 
Respondent's brief, 
I make the following: 
I. THE BUSINESS OF RESPONDENT General Motors Corporation is a Delaware corporation engaged in 
the production of automotive and other equipment. Its principal 
offices are located in Detroit, Michigan. It has manufacturing 
and assembly plants and ofices in several States 
of the United States. General 
Motors Corporation, Packard Electric Division, herein 
called Respondent, is an unincorporated division 
of General Motors Corporation and 
is located in Warren, Ohio. It is the only operation involved 
in this proceeding. Respondent is engaged in the manufacture, 
production, and assembly of electrical wiring harnesses for 
automo- biles. Annually, 
in the conduct of its business, Respondent 
ships from its 
Warren, Ohio, plant goods valued in excess of $50,000 directly to points located outside the State 
of Ohio. Respondent 
is an employer engaged 
in commerce within the meaning of Section 
2(2), (6), and (7) of the Act. 
11. THE LABOR ORGANIZATION Local No. 717, International Union of Electrical, Radio and Machine Workers, IUE-AFL-CIO, 
is a labor organi- 
zation within 
the meaning of Section 2(5) of the Act. 
111. THE UNFAIR LABOR PRACTICES A. The Facts On the afternoon of August 31, 
a disciplinary interview was held at Respondent's 
Warren, Ohio, plant regarding the unexplained absence of employee 
T. Ceja on the previous 3 working days. 
The purpose of the interview 
was to give the employee an 
opportunity to explain her absence 
prior to the contemplated assessment 
of discipline. In 
attendance were employee Ceja, with her union representa- 
tives, District Committeeman David Hipple 
and Zone Committeeman Joseph Reedy. 
Hipple and Reedy are also the representatives of the Union and 
employees in Respondent's Warren, Ohio, plant. Representing Respon- 
dent during 
this interview 
were T. Zucco, the supervisor 
of the department 
in which Ceja worked, 
Kenneth Rambo, a 
general foreman 
and Zucco's supervisor, 
and F. Nicpon, 
Respondent's labor relations representative. 
At the conclusion 
of the interview, Ceja 
was told to 
return to her 
job and that Respondent 
would be 
getting back to her after reviewing the statements 
made at 
the interview. After Ceja left, 
Rambo commented to Hipple 
and Reedy regarding 
Ceja's situation, expressing the 
view that based upon 
Ceja's past disciplinary record the 
next There is no explanation for 
the reducrion 
in punishment from 
the 60 days announced 
by Rambo and the 30 days given by Zucco. "hop Rule 6 concerns habitual absences without reasonable cause. 
' These paragraphs state that management 
will not mterfere w~th employees because 
of any lawful union activity 
znd that management 
will step would normally 
be discharge. Neither 
Hipple nor 
Reedy commented 
and the parties agreed 
to resume discussions of the matter the 
next day. The following morning, September 
1, Hipple and Reedy again met with Rambo at Rambo's desk between 7:30 and 8 a.m. Rambo proposed that Ceja be 
issued a discipline which would 
consist of layoff from the balance of her shift 
that day and 45 days of layoff on her record, 
but actually to be off work 
15 days only with 
no right 
to protest, i.e., no right to 
file a grievance under the 
cdlective-bargaining contract grievance procedure. 
Hipple told Rambo that he couldn't agree to 
it, that he would have to talk to Ceja, whereupon the meeting concluded. 
Hipple told Ceja what 
Rambo proposed as a 
punishment including the condition that she forego 
her right to grieve on the matter. Ceja told Hipple 
to do whatever he thought 
was best for 
her. Later that morning, Hipple 
and Reedy again met 
with Rambo at 
his desk. Hipple told 
Rambo that he would not 
agree to waive Ceja's 
right to 
file a grievance. Rambo then indicated that 
he was 
going to go ahead and issue the discipline 
and that it would 
be the balance 
of that day's shift and 60 days actual layoff (60 days on her record 
and 60 days off work). Whereupon, Hipple 
told Rambo that they were going to file a gnevance on the matter. Hipple went back to the department where Ceja 
was working and was there while 
Foreman Zucco issued Ceja the disciplinary paper which consisted 
of 30 days' layoff and a 
pink pass to leave the 
plant.2 Ceja and Hipple left the plant and 
proceeded to write up two grievances. The first grievance protested the penalty 
as unjust for violating Shop Rule 6.3 The second grievance 
protested an alleged breach by management of paragraphs 5 and 
5(a) of the collective-bargaining agreement between 
General Motors 
Corporation and 
the IUE.4 These griev- ances were processed according to 
the contract grievance procedure to the third 
step and 
were remanded back to the 
first step for settlement.5 
The grievances were finally settled between Rambo and Hipple on a 
basis that Ceja would 
only serve 
7 days of 
the 30-day discipline and, if she did not violate Shop Rule 
6 again within the 
next 6 months, her 
record would be cleared 
of this discipline. 
IV. DISCUSSION AND CONCLUSIONS The General Counsel contends 
that the discussions 
that Ceja's representatives had with Rambo were part of the disciplinary interview and not the first 
step of the grievance 
procedure as contended by Respondent, and that by conditioning the proposed penalty 
on the employee's waiver of her right 
to file a grievance, followed by 
the announced increase in the penalty because the employee 
refused to waive her right, constitute 
a violation of Section 
8(a)(l) and (3) of the Act. Respondent, on the 
other hand, contends that the 
discussions were really the first step 
of the grievance procedure and that 
it was 
proper for 
Rambo to try to resolve the entire 
matter during 
those discussions 
as he 
apply the provision of the agreement equally to all employees regardless 
of race, color, sex, religion, age, or national origin. The third step grievance procedure 
consists of a meeting between 
the labor relalions department, 
the plant labor relations 
representative. the 
unlon zone committeeman, and the union subchairman.  338 DECISIONS OF NATIONAL 
LABOR RELATIONS BOARD would in handling any 
grievance. Respondent contends 
further, that if there was a violation, 
that it was 
de minimis and an isolated instance. 
Furthermore, the 
whole issue was 
grieved and resolved citing Collyer and Spielberg. 6 Respon- dent further argues that, in either event, 
no remedy is appropriate in this 
case. I agree 
with the General Counsel that the discussions 
were a disciplinary interview 
and not the first 
step of the 
grievance procedure. 
Rambo did not condition 
the im- posed punishment 
on the employee's not carrying the matter to the next 
step of the grievance 
procedure. He 
talked in terms 
of filing a grievance. 
The discussions were initiated by Respondent. Respondent does not 
initiate grievances; only unit 
employees initiate grievances. 
No grievance would have been filed 
in this case 
prior to the imposition of a penalty. 
It would have been 
premature. The penalty was not assessed until 
after the disciplinary discussions terminated. Rambo's offer 
to impose a 
certain penalty upon the 
condihon that the employee 
walve her right to file a grievance 
with respect thereto, 
followed by his announced increase of the penalty 
to 60 days because the employee refused 
to waive filing a grievance, 
is an unlawful interference 
with the employees' rights 
guaran- teed by Section 7 of the Act. Moreover, the stated increase 
in penalty 
following the employees refusal to 
waive her right to 
file a grievance 
under the contract is an act of discrimination against her in violation 
of Section 8(a)(l) and (3) of the Act. 
However, even though I conclude 
that the 
Act was 
violated, there 
are circumstances in this case 
that persuade against recommending 
a remedy concerning this single 
isolated violation. 
The circumstances are these: (1) that employee Ceja merits some form of punishment for her unauthorized absences 
is not disputed; (2) Rambo ap- peared to have acted impulsively when he stated "60 days" after the 
employee's refusal 
to waive her right 
to file a Colher Insulated Wire, A Guljond Western Systems Co., 192 NLRB 837 (1971); Spielberg Monujocturing Company, 112 NLRB 1080 (1955). 
grievance; in fact, although the record 
is not clear, he 
apparently instructed Foreman Zucco 
to assess only 30 
days' penalty, which he 
did; (3) Rambo did not communi- 
cate the conditional offer directly 
to the employee, but, rather, to her representative; 
(4) the alleged violation complained here 
was gneved and resolved under the 
contract grievance procedure; (5) the grievances were resolved by Respondent by reducing substantially the 
assessed penalty to a layoff 
of only 7 days with an opportunity for the employee 
to clear her record 
by not repeating a violation 
of the rule on absenteeism; and (6) there is no evidence of animus or acts of reprisal on Respondent's part. In view of the foregoing and Respondent's good 
contractual relationship with the 
Union, including its 
demonstrated coopera6ve attitude in administering the 
agreement, and the absence of any similar conduct with respect to any other 
employee, I 
do not believe that a 
remedy of this single isolated violation should be required. 
I will, therefore, recommend 
that the complaint in this 
matter be dismissed in its entirety. 
Country Cupboard 
Corporation, 179 NLRB 53 ( 1 %9). Upon the basis of 
the foregoing findings 
of fact, and the entire record 
in this case, I make the following: 
1. Respondent is an employer engaged in commerce 
within the meaning of Section 2(6) and (7) of the Act. 
2. The Union is a labor organization within 
the meaning of Section 
2(5) of the Act. 3. Respondent has engaged in 
no unfair labor practices warranting the issuance 
of a remedial order. 
[Recommended Order for 
dismissal omitted from publi- 
cation.] 